DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 12/23/19.  The request for foreign priority to a corresponding Japanese application filed 12/27/18 has been received and is proper.  A preliminary amendment filed 11/05/21 has been received, but has resulted in certain objections and 112 rejections.  Claims 1-3 are currently pending yet all are rejected due to the 112 and 102 rejections detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control circuit comprises a transfer characteristic converter” must be shown or the feature(s) canceled from the claim(s).  See claim 1, line 10.  Despite this limitation indicating that the transfer characteristic converter is part of the control circuit, Figure 2 depicts the “control circuit 17” and “transfer characteristic converter 18” as two distinct components, and claim 3 includes the contradictory limitation that they are two separate components connected in parallel.  See claim 3, lines 2-3.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
Examples of some unclear, inexact or verbose terms used in the specification are: paragraph [0009] recites that the transfer characteristic converter “applies a voltage of constant gain to an input portion of the piezoelectric element sensor according to a voltage output from the piezoelectric actuator” but then subsequently states that the output voltage goes “to the piezoelectric actuator,” which conflicts with the current claim language (and apparently derived from the originally filed claim set); paragraph [0029] reciting that “the transfer characteristic converter is disposed in the control circuit” when Figure 2 and claim 3 indicate otherwise; and paragraph [0031] is entirely incomprehensible.
Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim amendments submitted with the 11/05/21 Preliminary Amendment constitute new matter since this language directly conflicts with the Detailed Description in paragraph [0009].  The language in Detailed Description paragraph [0009] supports the language in originally filed claim 1 pertaining to the “transfer characteristic converter” limitation, namely, that it “applies a voltage of constant gain to an input portion of the piezoelectric element sensor according to a voltage output from the piezoelectric actuator.”  However, the newly added amendments completely alter that language, replacing the inputs and outputs of sensor versus the actuator, and this language is NOT supported by the specification. 
Appropriate correction is required. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 are rejected because claim 1 has numerous indefiniteness problems.  First, it is unclear what it means for the transfer characteristic converter to apply a constant gain voltage “to the input portion for the piezoelectric actuator.”  See claim 1, lines 10-11.  Not only is the grammatically flawed, but is “the input portion” the same component previously defined, i.e., “an input portion for the piezoelectric element sensor?”  Next, does “the voltage output” refer to the previously defined “output voltage?”  See claim 1, line 12.  Third, the limitation is problematic when it recites “…where a…” because it is unclear whether or not the converter is configured to apply a constant voltage gain only when the vibration frequency is less than or equal to a predetermined value.  This would theoretically mean the converter is configured to apply a constant gain voltage when there is zero vibration frequency, which makes no sense.  Overall, this last limitation is confusing and unclear and requires clarification. 
Claim 2 is rejected because of the terms “higher frequency” and “lower frequency.”  The terms “higher” and “lower” in claim 2 are r
Relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 2 is further rejected because the “SNS/ACT transfer function” is not properly defined in the claims, nor described with any degree of specificity in the Detailed Description.  A quick universal patent search of this phrase came up with only 3 hits, all of which are co-pending applications directed to the current invention.  One skilled in the art would not be able to practice the feature claimed in this limitation.  
Claim 3 is rejected because it recites that “the transfer characteristic converter is connected in parallel with respect to the control circuit” yet claim 1 recites that the “the control circuit comprises a transfer characteristic circuit.”  See claim 3, line 2; claim 1, line 10.  How can a component contain another component whilst being simultaneously in parallel with it?
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Arisaka
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arisaka et al. (U.S. Patent Pub. No. 2017/0045109).  Arisaka is directed to an active damping device.  See Abstract. 
Claim 1: Arisaka discloses a plate-like member vibration control device [Figs. 1, 2, 4] comprising: a plate-like member (2); a piezoelectric element actuator (4a, 4b, 4c) and a piezoelectric element sensor (3a, 3b) which are disposed on the plate-like member; and a control circuit (5, 9, 11) with an input portion for the piezoelectric element sensor through which an output voltage (7) of the piezoelectric element sensor is inputted to the control circuit, the control circuit being configured to perform feedback control of operation of the piezoelectric element actuator based on the output voltage of the piezoelectric element sensor so as to suppress vibration of the plate-like member, wherein the control circuit comprises a transfer characteristic converter (9 and/or 11) configured to apply a voltage with a constant gain (8) to the input portion for the piezoelectric element sensor actuator according to the voltage output from the piezoelectric actuator element sensor in a range where a vibration frequency of the plate-like member is equal to or less than a predetermined value so as to minimize a gain of the output voltage to the piezoelectric actuator and adjust a phase of the output voltage in which the vibration frequency is 100 Hz or less.  See Figs. 1, 2 (frequency may be zero); see also 112 rejections above. 
Claim 2: Arisaka discloses that the plate-like member vibration control device is configured such that positive or negative charges are applied to the input portion for the piezoelectric element sensor actuator in a state where an SNS/ACT transfer function already has anti-resonance, and an anti-resonance frequency is thereby moved to a higher frequency side or a lower frequency side than when the positive or negative charges are not applied.  See Figs. 1, 2 (frequency may be zero); see also 112 rejections above.
Claim 3: Arisaka discloses that the transfer characteristic converter is connected in parallel with respect to the control circuit such that the transfer characteristic converter is positioned between a connection position in which the piezoelectric element actuator is connected to the control circuit and a connection position in which the piezoelectric element sensor is connected to the control circuit.  See para. 0031, 0040; see also 112 rejections above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        February 8, 2022